DETAILED ACTION
This action is responsive to communications filed 08 March 2022.
Claims 2-3 and 17-18 have been canceled.
Claims 1, 4-16 and 19-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
None of the cited portions of Poulin, Doehla, Jong, or Sun discusses the concept of a density value, much less “a respective and different density value associated with each of the sampling frequency and bit rate pairs”.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitation and term of density value above, under broadest reasonable interpretation when read in light of the specification, represents resource usage (see [0034] of specification). Therefore, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin (US-20160072868-A1) in view of DOEHLA et al. (US-20170154635-A1) hereinafter Doehla in view of JUNG (US-20170330576-A1) hereinafter Jung in view of Leung et al. (US-20170006078-A1) hereinafter Leung.
Regarding claim 1, Poulin discloses:
A method performed by a network component that facilitates a communication session set-up process among endpoints in a communication network ([0025] [FIG. 2] NC 106 comprising codec selector 204, transceiver 202, processor 206), the method comprising:
during the communication session set-up process, determining a utilization factor of the network component ([0050] [FIG. 5] [0036] see item 504 (determine utilization of an internal resource) e.g. a percentage);
in response to determining the utilization factor, selecting a first codec based on the utilization factor ([0052-0053] [FIG. 5] [0011] see items 510, 512 (prioritizing the codecs listed as available to each endpoint in order of impact on the selected internal resource, performed after step 504), further (determine a codec pair from prioritized lists based at least in part on a utilization of the internal resource), wherein a codec pair comprises a first codec from among the first plurality of codecs and a second codec from among a second plurality of codecs identified as available at the second endpoint); 
including comparing the utilization factor of the network component to a respective and different density value associated with each of the codec pairs ([0032] [0035] estimates of the impact that each codec has on various internal resources 208 of network component 304, e.g. look-up table that identifies impact on a given internal resource for each possible combination of codecs, e.g. a utilization percentage with respect to overall capacity for the given internal resources, wherein a capacity is equated to a density value, wherein the codec selector determines what codec pair to select by assessing the current utilization of the internal resources in relation to the maximum capacity of each respective internal resource); and after the comparing, selecting the first codec pair from the plurality of codec pairs in response to identifying a density value of the first codec pair to ([0036] codec selector 204 determines what resource to optimize based on any one of these factors, or a combination of the factors or a weighted combination of the factors, e.g. resource utilization, voice quality, video quality, least cost, etc.),
negotiating use of the first codec with a first endpoint and negotiating use of a second codec with a second endpoint ([0028] [0054-0055] [FIG. 5] transmit an indication of the selected codecs to each endpoint for acknowledgement of the codec selections; further see items 514, 518 (send call initiation request with indication of selected codec list for second endpoint and first endpoint for acceptance/acknowledgement), i.e. for acceptance or rejection, wherein accepting or rejecting a call initiation request comprising selected codecs for each of the endpoints is equated to negotiating the use of the first and second codecs with their respective endpoints); and 
transcoding a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the second codec ([0058] [FIG. 5] [0020] see item 522 (transcode call streams between the first and second endpoints); wherein transcoding may refer to a conversion between different transmission and/or coding types for a call, e.g. first codec and second codec in the codec pair).  
Poulin does not explicitly disclose:
in response to determining the utilization factor, selecting a value for sampling frequency for a first codec from a plurality of sampling frequencies associated with the first codec, the sampling frequency being selected based on the utilization factor;
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs, including comparing the utilization factor of the network component to a respective and different density value associated with each of the sampling frequency and bit rate pairs; and after the comparing, selecting the first sampling frequency and bit rate pair from the plurality of sampling frequency and bit rate pairs in of the first sampling frequency and bit rate pair to satisfy an operating constraint of the network component, each respective density value indicating how many communication sessions a transcoder may handle using a respective sampling frequency and bit rate pair;
negotiating use of the value for sampling frequency with a first endpoint; and 
transcoding a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency.
However, Doehla discloses:
in response to determining the utilization factor ([0107] e.g. when the available bandwidth of the channel is limited), selecting a sampling frequency for a first codec from a plurality of sampling frequencies associated with the first codec ([0107] e.g. sampling rate PSR of 12.8 kHz), the sampling frequency being selected based on the utilization factor ([0107] 12.8 kHz for low bit-rates when the available bandwidth of the channel is limited and 16 kHz for higher bit-rates when the channel conditions are better);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Doehla to have selected sampling frequencies based on the utilization factor. One of ordinary skill in the art would have been motivated to do so to have different sampling rates for bit-rates dependent on the available bandwidth of the channel (Doehla, [0107]).
Poulin-Doehla do not explicitly disclose:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs, including comparing the utilization factor of the network component to a respective and different density value associated with each of the sampling frequency and bit rate pairs; and after the comparing, selecting the first sampling frequency and bit rate pair from the plurality of sampling frequency and bit rate pairs in response to identifying a density value of the first sampling frequency and bit rate pair to satisfy an operating constraint of the network component, each respective density value indicating how many communication sessions a transcoder may handle using a respective sampling frequency and bit rate pair;
negotiating use of the value for sampling frequency with a first endpoint; and 
transcoding a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency.
However, Jung discloses:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs ([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
negotiating use of the value for sampling frequency with a first endpoint ([0012] a sampling rate and a bit-rate to be used for a service in the voice codec supporting the plurality of sampling rates and bit-rates may be appropriately negotiated); and 
transcoding a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency ([0012] compression scheme of a counterpart terminal may be dynamically adjusted according to a taste of a recipient, voice content, and background noise [0009] compress the voice signal according to the received combination determination information, e.g. sampling rates/bit-rates).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla in view of Jung to have 
Poulin-Doehla-Jung do not explicitly disclose:
each respective density value indicating how many communication sessions a transcoder may handle using a respective pair;
	However, Leung discloses:
each respective density value indicating how many communication sessions a transcoder may handle using a respective pair ([0109] terminal declares that it can support up to two video encoder occurrences (H.264/H.265) knowing that it has to reserve enough resources for these two video encoders and may be limited in the number of decoder instances of data that it can handle [0194] e.g. can concurrently decode up to three EVS data streams);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla-Jung in view of Leung to have indicated how many communication sessions a transcoder may handle using a respective sampling frequency and bit rate pair among the codecs. One of ordinary skill in the art would have been motivated to do so to communicate concurrent codec capabilities (Leung, [0194]).
Regarding claim 4, Poulin-Doehla-Jung-Leung disclose,
The method of claim 1, as set forth above,
Poulin discloses:
([0036] criteria for codec selection e.g. resource utilization, weighted resource utilization, voice quality, video quality, least cost, etc.).
Regarding claim 5, Poulin-Doehla-Jung-Leung disclose:
The method of claim 1, as set forth above,
Poulin discloses:
wherein the plurality of codec pairs are stored in a lookup table ([0032] look-up table), further wherein each codec pair is associated with a media quality value ([0032] [0036] overall capacity for the given internal resource; criteria for codec selection e.g. resource utilization, weighted resource utilization, voice quality, video quality, least cost, etc.) 
Poulin does not explicitly disclose:
wherein the plurality of sampling frequency and bit rate pairs are stored in a lookup table, further wherein each sampling frequency and bit rate pair is associated with a media quality value.
However, Jung discloses:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs ([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung where each of the sampling frequency and bit rate pairs are stored in a lookup table and associated with a density value and media quality value. One of ordinary skill in the art would have been motivated to do so to achieve 
Regarding claim 6, Poulin-Doehla-Jung-Leung disclose:
The method of claim 5, as set forth above,
Poulin discloses:
selecting the first codec pair comprises:
parsing the lookup table in accordance with the utilization factor ([0032] [0035-0037] look-up table identifies the impact on a given internal resource for each possible combination of codecs, i.e. a utilization percentage with respect to overall capacity for given internal resource; wherein codec selector determines what codec pair to select by assessing the current utilization of the internal resources in relation to the maximum capacity of each respective internal resource, (e.g. based on the information in table 1, codec selector 204 will select the codec pair)); and 
identifying the first codec pair to satisfy a constraint for resource usage and a constraint for media quality ([0036] codec selector may identify more than one resource that it will attempt to optimize with codec selection, such as weighted contribution of each resource’s utilization, and additional criteria such as voice quality, video quality, and least cost, etc.). 
Poulin does not explicitly disclose:
selecting the first sampling frequency and bit rate pair comprises: 
identifying the first sampling frequency and bit rate pair to satisfy a constraint for resource usage and a constraint for media quality.
However, Jung discloses:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs ([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung to identify the first sampling frequency and bit rate pair to satisfy a constraint. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics, and offer a plurality of sampling rates and bit-rates (Jung, [0006] [0012]).
Regarding claim 8, Poulin-Doehla-Jung-Leung disclose:
The method of claim 1, as set forth above,
Poulin discloses:
wherein negotiating use of the first codec comprises:
sending a session initiation protocol (SIP) message to the first endpoint ([0022] call made using SIP), the SIP message including session description protocol (SDP) information identifying the first codec ([0022] SIP INVITE containing SDP offer, e.g. negotiation of parameters for the call session such as a list of codecs available to the endpoint, with different impacts on the network component such as impact on DSP, bandwidth, hardware accelerator, memory, CPU, etc.).  
Poulin does not explicitly disclose:
wherein negotiating use of the value for sampling frequency comprises:
the value for sampling frequency, and a value for bit rate.
However, Jung discloses:
wherein negotiating use of the first codec and the value for sampling frequency comprises:
the value for sampling frequency, and a value for bit rate ([0012] a sampling rate and a bit-rate to be used for a service in the voice codec supporting the plurality of sampling rates and bit-rates may be appropriately negotiated).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung to have negotiated both a bit rate and a sampling frequency for a session. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics (Jung, [0006] [0012]).
Regarding claim 9, Poulin-Doehla-Jung-Leung disclose:
The method of claim 1, as set forth above,
Poulin discloses:
wherein the first endpoint comprises a wireless communication device ([0060] [FIG. 6] [0063] computer system 600 such as endpoint including a transceiver 618 adapted to a couple a computer system 600 to a communication link (e.g. wired or wireless)).
Poulin does not explicitly disclose:
wherein the first codec comprises Enhanced Voice Services (EVS), 
However, Doehla discloses:
wherein the first codec comprises Enhanced Voice Services (EVS) ([0005] 3GPP EVS codec),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Doehla to have utilized EVS codec. One of ordinary skill in the art would have been motivated to do so to for adaptive sampling rate and bit-rate which allows for a higher quality by selecting the optimal parameters depending on both the source and the channel condition (Doehla, [0004-0005]).
Regarding claim 10, Poulin-Doehla-Jung-Leung disclose:

Poulin discloses:
wherein the second endpoint comprises a landline telephone ([0019] endpoints 102.1 through 102.m may be, for example, analog or digital telephones), and wherein the second codec comprises an item selected from a list consisting of: G.711 and G.729 ([0022] G.711, G.729).
Regarding claim 11, Poulin discloses:
A network component ([0025] [FIG. 2] NC 106 comprising codec selector 204, transceiver 202, processor 206), comprising:
a transceiver configured to receive a session invite from a first endpoint directed toward a second endpoint ([0060] [FIG. 6] [0063] [0022] computer system 600 such as network components including a transceiver 618 adapted to a couple a computer system 600 to a communication link (e.g. wired or wireless) SIP INVITE containing SDP offer, e.g. negotiation of parameters for the call session such as a list of codecs available to the endpoint, with different impacts on the network component such as impact on DSP, bandwidth, hardware accelerator, memory, CPU, etc.), the session invite identifying a first plurality of codecs available at the first endpoint and configured to transmit call set-up information including an identification of a first codec to the first endpoint and an identification of a second codec to the second endpoint ([0011] call invite from a first endpoint directed towards a second endpoint, the call invite identifying a first plurality of codecs available at the first endpoint … and transmitting call set-up information including an identification of the first codec to the first endpoint and an identification of the second codec to the second endpoint); 
a codec parameter selector configured to select a value for the first codec based on a utilization factor of the network component ([0052-0053] [FIG. 5] [0011] see items 510, 512 (prioritizing the codecs listed as available to each endpoint in order of impact on the selected internal resource, performed after step 504), further (determine a codec pair from prioritized lists based at least in part on a utilization of the internal resource), wherein a codec pair comprises a first codec from among the first plurality of codecs and a second codec from among a second plurality of codecs identified as available at the second endpoint) and configured to negotiate use of the first codec with the first endpoint and negotiate use of the second codec with the second endpoint ([0028] [0054-0055] [FIG. 5] transmit an indication of the selected codecs to each endpoint for acknowledgement of the codec selections; further see items 514, 518 (send call initiation request with indication of selected codec list for second endpoint and first endpoint for acceptance/acknowledgement), i.e. for acceptance or rejection, wherein accepting or rejecting a call initiation request comprising selected codecs for each of the endpoints is equated to negotiating the use of the first and second codecs with their respective endpoints); 
including comparing the utilization factor of the network component to a respective and different density value associated with each of the codec pairs ([0032] [0035] estimates of the impact that each codec has on various internal resources 208 of network component 304, e.g. look-up table that identifies impact on a given internal resource for each possible combination of codecs, e.g. a utilization percentage with respect to overall capacity for the given internal resources, wherein a capacity is equated to a density value, wherein the codec selector determines what codec pair to select by assessing the current utilization of the internal resources in relation to the maximum capacity of each respective internal resource); and after the comparing, selecting the first codec pair from the plurality of codec pairs in response to identifying a density value of the first codec pair to satisfy an operating constraint of the network component ([0036] codec selector 204 determines what resource to optimize based on any one of these factors, or a combination of the factors or a weighted combination of the factors, e.g. resource utilization, voice quality, video quality, least cost, etc.),
a transcoder configured to transcode a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the second codec ([0058] [FIG. 5] [0020] see item 522 (transcode call streams between the first and second endpoints); wherein transcoding may refer to a conversion between different transmission and/or coding types for a call, e.g. first codec and second codec in the codec pair); and 
one or more processors configured to execute the codec parameter selector and the transcoder ([0025] [FIG. 2] NC 106 comprising codec selector 204, transceiver 202, processor 206).  
Poulin does not explicitly disclose:
select a value for sampling frequency from a plurality of sampling frequencies for the first codec, wherein a selected sampling frequency is selected based on a utilization factor, and configured to negotiate use of the value for sampling frequency with the first endpoint, wherein the sampling frequency is associated with the first codec;
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs, including comparing the utilization factor of the network component to a respective and different density value associated with each of the sampling frequency and bit rate pairs; and after the comparing, selecting the first sampling frequency and bit rate pair from the plurality of sampling frequency and bit rate pairs in response to identifying a density value of the first sampling frequency and bit rate pair to satisfy an operating constraint of the network component, each respective density value indicating how many communication sessions a transcoder may handle using a respective sampling frequency and bit rate pair;
transcode a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency; 
However, Doehla discloses:
select a value for sampling frequency from a plurality of sampling frequencies for the first codec ([0107] e.g. sampling rate PSR of 12.8 kHz [0004-0005] e.g. from adaptive sampling rate and bit-rate, e.g. codec like 3GPP EVS), wherein a selected sampling frequency is selected based on a utilization factor ([0107] 12.8 kHz for low bit-rates when the available bandwidth of the channel is limited and 16 kHz for higher bit-rates when the channel conditions are better),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Doehla to have selected sampling frequencies based on the utilization factor. One of ordinary skill in the art would have been motivated to do so to have different sampling rates for bit-rates dependent on the available bandwidth of the channel (Doehla, [0107]).
Poulin-Doehla do not explicitly disclose:
negotiate use of the value for sampling frequency with the first endpoint, wherein the sampling frequency is associated with the first codec;
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs, including comparing the utilization factor of the network component to a respective and different density value associated with each of the sampling frequency and bit rate pairs; and after the comparing, selecting the first sampling frequency and bit rate pair from the plurality of sampling frequency and bit rate pairs in response to identifying a density value of the first sampling frequency and bit rate pair to satisfy an operating constraint of the network component, each respective density value indicating how many communication sessions a transcoder may handle using a respective sampling frequency and bit rate pair;
transcode a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency;
However, Jung discloses:
([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
negotiate use of the value for sampling frequency with the first endpoint ([0012] a sampling rate and a bit-rate to be used for a service in the voice codec supporting the plurality of sampling rates and bit-rates may be appropriately negotiated), wherein the sampling frequency is associated with the first codec ([0078-0079] determine at least one combination of sampling rate types and bit rate types, e.g. of EVS codec);
transcode a media stream of a communication session between the first endpoint and the second endpoint according to the first codec and the value for sampling frequency ([0012] compression scheme of a counterpart terminal may be dynamically adjusted according to a taste of a recipient, voice content, and background noise [0009] compress the voice signal according to the received combination determination information, e.g. sampling rates/bit-rates).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla in view of Jung to have negotiated sampling rates and bit rates of codecs and transcode a media stream between endpoints according to the negotiation. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics for codecs supporting multiple sampling rates and bit rates (Jung, [0006] [0012]).
Poulin-Doehla-Jung do not explicitly disclose:
each respective density value indicating how many communication sessions a transcoder may handle using a respective pair;
	However, Leung discloses:
each respective density value indicating how many communication sessions a transcoder may handle using a respective pair ([0109] terminal declares that it can support up to two video encoder occurrences (H.264/H.265) knowing that it has to reserve enough resources for these two video encoders and may be limited in the number of decoder instances of data that it can handle [0194] e.g. can concurrently decode up to three EVS data streams);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla-Jung in view of Leung to have indicated how many communication sessions a transcoder may handle using a respective sampling frequency and bit rate pair among the codecs. One of ordinary skill in the art would have been motivated to do so to communicate concurrent codec capabilities (Leung, [0194]).
Regarding claim 12, Poulin-Doehla-Jung-Leung disclose:
The network component of claim 11, as set forth above,
Poulin discloses:
wherein the network component comprises a session border controller (SBC) ([0015] SBC).
Regarding claim 14, Poulin-Doehla-Jung-Leung disclose:
The network component of claim 11, as set forth above, further comprising:
Poulin discloses:
a memory storing a lookup table having a plurality of codec pairs ([0032] look-up table), wherein the codec parameter selector is further configured to: 
select the first codec pair from the plurality of codec pairs from the lookup table ([0052-0053] [FIG. 5] [0011] [0032] [0036] see items 510, 512 (prioritizing the codecs listed as available to each endpoint in order of impact on the selected internal resource), further (determine a codec pair from prioritized lists based at least in part on a utilization of the internal resource); the data may assume the form of a look-up table that identifies the impact on a given internal resource for each possible combination of codecs; overall capacity for the given internal resource; criteria for codec selection e.g. resource utilization, weighted resource utilization, voice quality, video quality, least cost, etc.).  
Poulin does not explicitly disclose:
a memory storing a lookup table having a plurality of bit rate and sampling frequency pairs, wherein the codec parameter selector is further configured to: 
select the first sampling frequency and bit rate pair from the plurality of sampling frequency and bit rate pairs from the lookup table.
However, Jung discloses:
wherein selecting the value for sampling frequency comprises selecting a first sampling frequency and bit rate pair from a plurality of sampling frequency and bit rate pairs ([0008] receiving combination determination information, e.g. by at least one combination of sampling rates determined based on the sampling information and bit-rates determined based on the bit-rate information [0046] types selected [0048] e.g. (0,0) (1,1) SEE TABLES 2-3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Jung in order to compare the utilization factor of the network component to a respective density value associated with each of the sampling frequency and bit rate pairs for selecting the sampling frequency and bit rate pair to satisfy an operating constraint of the network component. One of ordinary skill in the art would have been motivated to do so to achieve optimal call quality by using another sampling rate and dynamically adjust a compression scheme based on metrics, and offer a plurality of sampling rates and bit-rates (Jung, [0006] [0012]).

The network component of claim 11, as set forth above, wherein:
Poulin discloses:
the utilization factor comprises an indication of utilization of at least one item selected from a list consisting of: a digital signal processor (DSP) resource of the network component and a memory resource of the network component ([0017] [0022] identify the internal resource, e.g. DSP or other resource, with the highest current utilization; e.g. impacts on network components resources such as DSP, bandwidth, hardware accelerator, memory, CPU, etc.).
Regarding claim 16, it does not further define nor teach over the limitations of claim 1, therefore, claim 16 is rejected for at least the same reasons set forth above as in claim 1.
Regarding claims 19, they do not further define nor teach over the limitations of claims 4, therefore, claims 19 are rejected for at least the same reasons set forth above as in claims 4.
Regarding claim 20, it does not further define nor teach over the limitations of claim 8, therefore, claim 20 is rejected for at least the same reasons set forth above as in claim 8.
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulin-Doehla-Jung-Leung in view of SUN et al. (US-20170214790-A1) hereinafter Sun.
Regarding claim 7, Poulin-Doehla-Jung-Leung disclose:
The method of claim 1, as set forth above, wherein the method is performed by an item selected from a list consisting of:
Poulin discloses:
a session border controller (SBC) ([0015] SBC); 
a media gateway (MG) and media gateway controller (MGC) ([0015] MG and MGC); and 
Poulin does not explicitly disclose:
a media resource function processor (MRFP) and media resource function controller (MRFC).  

a media resource function processor (MRFP) and media resource function controller (MRFC) ([0044] MRFC passes information to setup the voice call, e.g. to confirm the codec selection, and an RTP connection is established to the MRFP).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin in view of Sun to utilize an MRFP and MRFC to perform the codec negotiation process. One of ordinary skill in the art would have been motivated to do so to utilize an MRFP and MRFC to control an MRFP to mix, source, or process media streams, alongside managing access rights to shared resources (Sun, [0031]).
Regarding claim 13, Poulin-Doehla-Jung-Leung disclose:
The network component of claim 11, as set forth above,
Poulin-Doehla-Jung-Leung do not explicitly disclose:
wherein the network component comprises a media resource function processor (MRFP) and a media resource function controller (MRFC). 
However, Sun discloses:
wherein the network component comprises a media resource function processor (MRFP) and a media resource function controller (MRFC) ([0044] MRFC passes information to setup the voice call, e.g. to confirm the codec selection, and an RTP connection is established to the MRFP).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Poulin-Doehla-Jung-Leung in view of Sun to utilize an MRFP and MRFC to perform the codec negotiation process. One of ordinary skill in the art would have been motivated to do so to utilize an MRFP and MRFC to control an MRFP to mix, source, or process media streams, alongside managing access rights to shared resources (Sun, [0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stephens, JR. (US-20040032485-A1) SYSTEM AND METHOD FOR COMMUNICATION DEVICE CONFIGURATION, SCHEDULING AND ACCESS CONTROL;
V. Eksler, M. Jelínek and R. Salami, "Efficient handling of mode switching and speech transitions in the EVS codec," 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2015, pp. 5918-5921, doi: 10.1109/ICASSP.2015.7179107.;
CHOO et al. (US-20190348058-A1) SIGNAL PROCESSING METHOD AND DEVICE ADAPTIVE TO NOISE ENVIRONMENT AND TERMINAL DEVICE EMPLOYING SAME;
NOVO DIAZ et al. (US-20170325125-A1) METHOD AND DEVICES FOR NEGOTIATING SESSION DESCRIPTOR PARAMETERS;
Tamura (US-20080268903-A1) INFORMATION PROCESSING APPARATUS;
Hori et al. (US-20140099966-A1) NETWORK NODE, TERMINAL, BANDWIDTH MODIFICATION TERMINATION AND BANDWIDTH MODIFICATION METHOD;
Youtz et al. (US-20190141086-A1) CODEC PARAMETER ADJUSTMENT BASED ON CALL ENDPOINT RF CONDITIONS IN A WIRELESS NETWORK;
Li et al. (US-20160359942-A1) DYNAMIC CODEC NEGOTIATION;
Lederman et al. (US-20140280991-A1) DYNAMIC PERSONALIZATION OF A COMMUNICAITON SESSION IN HETEROGENEOUS ENVIRONMENTS;
Harper et al. (US-20120044931-A1) VIA SITE FOR MANAGING NETWORK BANDWIDTH;
Choi et al. (US-20200045587-A1) UE AND DEVICES FOR CODEC RATE ADAPTATION;
Yuenyongsgool et al. (US-20140270253-A1) FLEXIBLE CLOCKING FOR AUDIO SAMPLE RATE CONVERTER IN A USB SYSTEM;
Li et al. (US-9876838-B2) DYNAMIC CODEC NEGOTIATION;
SUNG et al. (US-20190027156-A1) SIGNAL PROCESSING METHODS AND APPARATUSES FOR ENHANCING SOUND QUALITY;
Yarlagadda et al. (US-20060256810-A1) DYNAMICALLY SELECTING CODECS FOR MANAGING AN AUDIO MESSAGE;
Poulin (US-20130156119-A1) METHODS, SYSTEMS, AND COMPUTER READABLE MEDIA FOR SELECTING A CODEC PAIR BASED ON NETWORK CONDITIONS;
Mundra et al. (US-20040032860-A1) QUALITY OF VOICE CALLS THROUGH VOICE OVER IP GATEWAYS;
Riley et al. (US-20050073997-A1) PCMM APPLICATION MANAGER;
Wang et al. (US-7583658-B1) SIGNAL PROCESSING ALLOCATION USING CREDIT PREDICITON;
Lawn (US-20130232273-A1) SIP MEDIA RETRY;
Tsoutsaios (US-20150071297-A1) METHOD OF CONTROLLING A CODEC NEGOTIATION OF A GATEWAY, A COMPUTER PROGRAM PRODUCT FOR EXECUTING THE METHOD, AND A COMMUNICATION SYSTEM FOR CONTROLLING THE CODEC NEGOTIATION;
Dunne et al. (US-20150117232-A1) CODEC SELECTION AND USAGE FOR IMPROVED VOIP CALL QUALITY;
Karapantelakis et al. (US-20190109884-A1) CONTROL OF MEDIA TRANSCODING DURING A MEDIA SESSION;
VoiceAge, The new codec for Enhanced Voice Services (EVS), successor of the current mobile HD voice codec AMR-WB, was standardized by the 3rd Generation Partnership Project (3GPP) in September 2014. The EVS codec addresses 3GPP’s needs for cutting-edge technology enabling operation of 3GPP mobile communication systems in the most competitive means in terms of communication quality and efficiency, http://www.voiceage.com/EVS.html, NPL, (13 July 2015);
Järvinen, K., Enhanced Voice Services Codec for LTE, 3GPP, https://www.3gpp.org/news-events/1639-evs_news, NPL (8 November 2014);
Bruhn, S., AB, E., Eksler, V., VoiceAge Corp., Fuchs, G., IIS, F., Gibbs, J., Huawei Tech. Co. Ltd, Codec for Enhanced Voice Services (EVS) - The New 3GPP Codec for Communication, Workshop at the 140th AES Convention 2016, http://www.aes.org/technical/documentDownloads.cfm?docID=548, NPL (15 May 2016);
M. Dietz et al., "Overview of the EVS codec architecture," 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Brisbane, QLD, 2015, pp. 5698-5702. doi: 10.1109/ICASSP.2015.7179063 https://ieeexplore.ieee.org/document/7179063;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/22/22